Citation Nr: 0818628	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a right thumb fracture.

2.  Entitlement to an initial compensable disability rating 
for residuals of a right ring finger fracture.

3.  Entitlement to an initial compensable disability rating 
for residuals of a left wrist fracture.  

4.  Entitlement to an initial disability rating greater than 
10 percent for right knee arthritis.  

5.  Entitlement to a disability rating greater than 10 
percent for residuals, left knee injury.  

6.  Entitlement to a disability rating greater than 20 
percent for residuals of lumbar strain.  

7.  Entitlement to service connection for a left shoulder 
disorder.  

8.  Entitlement to service connection for a left hip 
disorder.  

9.  Entitlement to a disability rating greater than 10 
percent prior to September 22, 2006 and greater than 40 
percent from September 22, 2006, forward, for chronic fatigue 
syndrome.  

10.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person or for 
housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from August 1997, April 2005, February 2006, and 
January 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In October 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
furnish the veteran a statement of the case with regard to 
the right knee claim and to schedule a Board hearing.  Those 
actions completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

In a December 2006 letter, the veteran withdrew his request 
for a hearing before a member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the veteran underwent surgery of his left 
knee.  The most recent compensation and pension examination 
of that knee predates that surgery.  Given the recent surgery 
relative to the last examination, the Board finds it 
necessary to obtain an examination of the veteran's left knee 
that reflects the current level of disability.  38 C.F.R. § 
4.1 (2007).  

The veteran has a number of claims on appeal with regard to 
increased ratings.  Because the Board finds it necessary to 
remand this matter for a left knee medical examination, 
further investigation of the other claims during this 
examination will assist the Board to obtain a complete 
picture of the veteran's various disabilities and claimed 
disabilities at this time.  Therefore, examinations with 
regard to all issues on appeal should be accomplished 
pursuant to this remand.  

Additionally, corrective VCAA notice is necessary so as to 
conform to clarification provided by a recent decision by the 
Court of Appeals of Veterans Claims (the Court).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores the Court held that  38 U.S.C. § 5103(a) 
notice requires that the Secretary notify the claimant that 
to substantiate an increased rating claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; that the claimant must 
be notified that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and that the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

On remand, compliance with that clarification should be 
ensured.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a separate VCAA 
corrective notice letter with regard to 
his claims for increased ratings.  This 
notice should be consistent with the 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In particular, he 
should be advised as follows: 

a)  To submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disabilities and the 
effect that worsening has on his 
employment and daily life; 

b)  Of the schedular criteria for 
evaluating the disabilities as follows:

(i)  The General Rating Formula for 
Diseases and Injuries of the Spine, 38 
C.F.R. § 4.71, for lumbar strain.  

(ii)  Diagnostic Codes 5219, 5223, 5224, 
5227, 5228, and 5230 for limitation of 
motion and ankylosis of the ring finger 
and thumb.  

(iii)  Diagnostic Codes 5003, 5010, 5260, 
5261, and 5019 for left and right knee 
disabilities.

(iv)  Diagnostic Codes 5214 and 5215 for 
ankylosis and limitation of motion of the 
wrist.

(v)  Diagnostic Code 6354 for chronic 
fatigue syndrome.  

(vi)  38 C.F.R. § 3.350 (i)(2), and 
§ 3.352 for special monthly compensation 
based on housebound status or the need for 
aid and attendance.  

2.  Schedule the veteran for VA 
examinations of his left knee, right knee, 
right thumb, right ring finger, left 
wrist, lumbar spine, left shoulder, left 
hip, and with regard to his chronic 
fatigue syndrome and whether he is 
housebound or requires the aid and 
attendance of another person.  

The claims file should be made available 
to the each examiner and each examiner 
should review the claims file in 
conjunction with the examinations.  Each 
examiner is asked to indicate in his or 
her report whether the claims file was 
reviewed.  Any indicated studies, to 
include neurological studies and/or x-
rays, should be performed.  Examination 
reports should:  

(a)  Identify all residuals attributable 
to the veteran's service-connected 
lumbosacral strain and radiculopathy of 
the right and left lower extremities.

Identify any nerve(s) affected by the 
veteran's service-connected lumbar strain.  
The examiner should discuss the extent, if 
any, of paralysis of the nerves involved.

(b)  Report the range of motion 
measurements for the lumbar spine, right 
knee, left knee, right ring finger, right 
thumb, and left wrist.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to flare-ups.  All limitation of 
function should be identified.  If there 
is no pain, no limitation of motion and/or 
no limitation of function, such facts must 
be noted in the report.

(c)  Discuss the severity of any 
debilitating fatigue, cognitive 
impairments, or combination of other signs 
and symptoms of the veteran's chronic 
fatigue syndrome and whether these are 
nearly constant and if so, the percentage 
to which the veteran's pre-illness daily 
level of activities are reduced by these 
signs and symptoms.  

If possible, but not required, the 
examiner is asked to distinguish between 
his chronic fatigue and the other service 
connected problems.    

If the signs and symptoms are not nearly 
constant, state whether the veteran's 
chronic fatigue syndrome has resulted in 
any periods of incapacitation, defined as 
requiring bed rest and treatment by a 
physician, and if so, the total number of 
days of such incapacitation in a one year 
period.  

(d)  Discuss whether the veteran, as a 
result of his service- connected 
disabilities, is under an incapacity that 
requires care and assistance on a regular 
basis to protect him from the hazards or 
dangers incident to his daily environment.  
The examination report should also state 
whether the following factors are present: 
inability of appellant to dress himself or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliance which by reasons of the 
particular disability cannot be done 
without aid; inability of the appellant to 
feed herself through the loss of 
coordination of upper extremities or 
through extreme weakness; or inability to 
tend to the wants of nature.

(e)  Indicate whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any left shoulder 
disorder and or left hip disorder had 
onset during the veteran's active service 
or was caused by his active service from 
November 1979 to January 1995.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

3.  Then, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  Allow 
an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



